Case 1:19-mc-00105-RM Document 19 Filed 12/06/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

        Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

        Respondents.


     STATE RESPONDENTS’ MOTION FOR LEAVE TO LODGE TANGIBLE EXHIBIT AS
                      RESTRICTED-LEVEL 1 SUBMISSION


        Respondents State of Colorado Board of Pharmacy and Patty Salazar, in her official

capacity as Executive Director of the Colorado Department of Regulatory Agencies (herein,

“State Respondents”), through their undersigned counsel, respectfully move under D.C. Colo.

LCivR 7.2(c) for leave to lodge with the Court under a Level 1 Restriction the tangible exhibit to

the Declaration of Justin Wipf.

        The above referenced exhibit contains the Excel files reflecting

deidentified/pseudonymized data from the Colorado Prescription Drug Monitoring Program

(“PDMP”) for the prescription records of “Registrant #1” and “Registrant #2” being sought in

the two administrative subpoenas at issue in this matter. Undersigned counsel has conferred with

counsel for the parties concerning this request, and he is authorized to state the following: (1) the

DEA opposes the submission to the Court of the referenced exhibit, but does not oppose the



                                                  1
Case 1:19-mc-00105-RM Document 19 Filed 12/06/19 USDC Colorado Page 2 of 4




sealing of the exhibit under a Level 1 Restriction, and, (2) third-party Respondent Appriss, Inc.

does not oppose the submission under seal of the exhibit.

       In support of this request, the State Respondents state as follows:

       1.      The Excel files contained in the flash drive that is attached as Exhibit 1 to the

Wipf Declaration comprise more than 200,000 prescription records for controlled substances

prescriptions filled by the two at-issue pharmacies from January 1, 2014 to November 9, 2019.

The data files are being submitted in native, Excel format so as to permit the parties and the

Court to sort, analyze, and cross-reference the data in ways that are not feasible if the data is

frozen as a .pdf file. The data in these files has pseudonymized patient identities; however, the

data still reflects the names of the prescribers who issued the prescriptions, as well as other

details concerning the prescriptions.

       2.      Public disclosure of the identities of the prescribers whose prescriptions are listed

in these data sets would allow pharmacists at the two subject pharmacies – Registrant #1 and

Registrant #2 – to determine that those pharmacies are the targets of the subpoenas. Petitioner

United States Department of Justice, Drug Enforcement Administration (“DEA”) has submitted

in this case that preventing the public disclosure of the identities of the targets of the subpoenas

is necessary to the DEA’s investigation. See Dkt. No. 1 at 4 & n.2; Dkt. No. 1-1 at 4, ¶ 9.

       3.      A Level 1 Restriction is the only practical means to ensure the secrecy of the

identities of the target pharmacies while still facilitating the Court’s review of this matter. A

redacted submission that removes the names of the prescribers from the exhibit would prevent

the Court from observing the data patterns that exist in the pseudonymized records or assessing

the sufficiency of the records that the State Respondents have produced in response to the at-

issue subpoenas. The State Respondents’ declarations and legal arguments submitted



                                                  2
Case 1:19-mc-00105-RM Document 19 Filed 12/06/19 USDC Colorado Page 3 of 4




concurrently with this Motion reference the aggregated details from the data files contained in

the Wipf Declaration exhibit. Absent an order from this Court sealing those data files, the

confidential medical information in the files could be made publicly available.

       WHEREFORE, the State Respondents respectfully request that the Court grant them

leave to lodge with the Court the tangible Exhibit 1 to the Wipf Declaration under a Level 1

Restriction; specifically, a flash drive containing the Excel files of the PDMP records that are

responsive to the two subpoenas at issue in this matter.



DATED at Denver, Colorado this 6th day of December, 2019.


                                             PHILIP J. WEISER
                                             Colorado Attorney General

                                             /s/ Christopher P. Beall
                                             CHRISTOPHER P. BEALL
                                             Deputy Attorney General

                                             Pamela D. Jackson
                                             Krista F. Batchelder
                                             Robert C. Staley
                                             Colorado Department of Law
                                             1300 Broadway, 8th Floor
                                             Denver, Colorado 80203
                                             720-508-6413
                                             christopher.beall@coag.gov




                                                 3
Case 1:19-mc-00105-RM Document 19 Filed 12/06/19 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE


       This is to certify that on this 6th day of December, 2019 I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following email addresses:

   Cory J. Skolnick
   cskolnick@fbtlaw.com

   Thomas C. Gleason
   tgleason@fbtlaw.com

   Kevin Traskos
   Kevin.traskos@usdoj.gov

   David Moskowitz
   David.moskowitz@usdoj.gov




                                               /s/ Christopher P. Beall
                                               CHRISTOPHER P. BEALL
                                               Deputy Attorney General

                                               Pamela D. Jackson
                                               Krista F. Batchelder
                                               Robert C. Staley
                                               Colorado Department of Law
                                               1300 Broadway, 8th Floor
                                               Denver, Colorado 80203
                                               720-508-6413
                                               christopher.beall@coag.gov
